                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 CARLSON PET PRODUCTS, INC.,                      Case No. 17‐CV‐02529 (NEB/KMM)

                      Plaintiff,

 v.                                                              ORDER

 NORTH STATES INDUSTRIES, INC.,

                      Defendant.


       This matter is before the Court on the appeal filed by plaintiff Carlson Pet

Products, Inc. (“Carlson”) [ECF No. 89] of United States Magistrate Judge Katherine M.

Menendez’s July 22, 2019 Protective Order [ECF No. 86], and particularly the imposition

of a patent prosecution bar as a part of that order. [See ECF Nos. 80, 84.]

       Review of a magistrate judge’s ruling on a nondispositive issue is “extremely

deferential.” Scott v. United States, 552 F. Supp. 2d 917, 919 (D. Minn. 2008). A district

court will reverse a magistrate judge’s ruling on nondispositive pretrial matters only if it

is “clearly erroneous or contrary to law.” 28 U.S.C. § 636(b)(1)(A); see also Fed. R. Civ. P.

72(a). “A finding is ‘clearly erroneous’ when, although there is evidence to support it, the

reviewing court on the entire record is left with the definite and firm conviction that a

mistake has been committed.” Edeh v. Equifax Info. Servs., LLC, 295 F.R.D. 219, 233 (D.

Minn. 2013) (quoting United States v. U.S. Gypsum Co., 333 U.S. 364, 395 (1948)). “A

decision is ‘contrary to law’ when it ‘fails to apply or misapplies relevant statues, case
law or rules of procedure.’” Knutson v. Blue Cross & Blue Shield of Minn., 254 F.R.D. 553,

556 (D. Minn. 2008) (quoting Transamerica Life Ins. Co. v. Lincoln Nat’l Life Ins. Co., 592

F.Supp.2d 1087, 1093 (N.D. Iowa 2008)). The Court has reviewed Carlson’s objections

thoroughly and finds nothing in Magistrate Judge Menendez’s order to be clearly

erroneous or contrary to law.

                                     CONCLUSION

       Based on the foregoing and on all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that the magistrate judge’s July 22, 2019 Protective Order [ECF No.

86] is AFFIRMED.




Dated: September 19, 2019                        BY THE COURT:

                                                 s/Nancy E. Brasel
                                                 Nancy E. Brasel
                                                 United States District Judge




                                            2
